United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0054
Issued: February 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2015 appellant filed a timely appeal of an October 2, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit decision in this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that claimed
conditions were causally related to her federal employment.
FACTUAL HISTORY
On May 5, 2015 appellant, then a 54-year-old retail sales clerk, filed an occupational
disease claim (Form CA-2), alleging that she developed carpal tunnel syndrome and trigger
fingers as a result of performing repetitive job duties including sorting letters, pushing the stamp
1

5 U.S.C. § 8101 et seq.

collection from the safe, pushing and pulling displays, keying, lifting boxes, and pushing wire
racks. She underwent surgery for carpal tunnel syndrome in 1999 and for trigger fingers in 2014
and 2015.2 Appellant first became aware of her condition on October 20, 2013 and realized it
was caused by her employment on January 13, 2014.
Appellant submitted a narrative statement and noted from 1985 to 1996 she worked as a
clerk and her duties included keying mail, loading ledges with full trays of mail, sweeping the
back of machines, pulling full trays of mail and pushing u-carts. From 1996 to 1998 she worked
in automation clerk pushing floats of mail to machines, loading machine ledges, sweeping the
machine, pulling full trays of mail, and dispatching mail to the dock. From 1999 to 2015
appellant worked as a retail window clerk throwing packages, placing mail in post office boxes,
pushing stamp carts, keying and lifting boxes and tubs of mail. She submitted an employing
establishment job application and distribution window clerk and mark-up clerk job descriptions.
Appellant submitted a duty status report (Form CA-17) from Dr. Joseph Curtis, a Boardcertified orthopedist, dated April 24, 2015. Dr. Curtis diagnosed bilateral trigger finger and
bilateral hand pain and noted that she could work full time with restrictions. In an attending
physician’s report (Form CA-20) dated April 27, 2015, he noted findings of tenderness over the
A1 pulley which was locked in extension. Dr. Curtis diagnosed bilateral hand pain and found
that appellant’s condition was not caused or aggravated by an employment activity. Dr. Curtis
returned her to work light duty on May 11, 2015.
By letter dated May 18, 2015, OWCP advised appellant of the type of evidence needed to
establish her claim, particularly requesting that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific employment factors.
Appellant submitted a statement of work history dated May 21, 2015. On December 18,
1995 Dr. Curtis performed a right trigger thumb release of A1 pulley and diagnosed right trigger
thumb. Similarly, on December 18, 1996 he again performed a right trigger thumb release A1
pulley and diagnosed right trigger thumb. In reports dated October 14 and 22, 1999, Dr. Curtis
noted that appellant was a postal worker who performed repetitive work and experienced
progressive hand pain over the last two months. He diagnosed trigger fingers and carpal tunnel
syndrome and noted that the conditions were work related. Dr. Curtis indicated that a common
cause of carpal tunnel syndrome and trigger fingers was repetitive use of the hands. In a report
dated November 4, 1999, he again opined that appellant’s carpal tunnel syndrome was work
related. Dr. Curtis noted terminal latency of 4.2, positive Tinel’s sign, positive Phalen’s sign,
and numbness in the median distribution. He indicated that appellant worked in a repetitive
stress position that was known to aggravate or cause carpal tunnel and opined that this condition
was directly related to her work. On December 20, 1999 Dr. Curtis performed a right carpal
tunnel release and diagnosed right carpal tunnel syndrome. On April 27, 2000 he performed a
release of A1 pulley left thumb and diagnosed left lock trigger thumb.
In a report dated January 13, 2014, Dr. Curtis noted that appellant presented with
triggering in the right ring finger. He noted examination revealed classic triggering of the right
ring finger and tenderness over a nodule at the Al pulley. Dr. Curtis diagnosed right ring finger
2

These surgeries were not authorized by OWCP.

2

trigger finger. On February 3, 2014 he performed a trigger finger release on appellant’s right
ring finger. On September 29, 2014 Dr. Curtis noted that she presented with triggering in her left
index finger, her right little finger, and right shoulder stiffness. He noted findings of classic
triggering in these digits and injected the Al pulley of the right little finger and the left index
finger with Celestone. Dr. Curtis noted tightness in all extremes, negative impingement, and
diagnosed left early adhesive capsulitis. In a report dated February 27, 2015, he treated appellant
for left index finger trigger finger. Dr. Curtis noted examination findings of tenderness over the
Al pulley which was locked in extension. He diagnosed left index finger trigger finger and
classic triggering in her right little finger. In reports dated March 16 and April 20, 2015,
Dr. Curtis noted that appellant was six days status post left index, and right fifth trigger finger
releases. In a May 11, 2015 report, he noted that she was eight weeks out from bilateral trigger
finger releases with improvement in her right finger; however, her left index finger remained
sore. Dr. Curtis continued physical therapy.
In a June 22, 2015 decision, OWCP denied the claim, finding that the medical evidence
was insufficient to establish an injury or medical condition causally related to the accepted work
events.
On September 11, 2015 appellant requested reconsideration. She submitted a June 22,
2015 report from Dr. Curtis who returned her to regular duty. In a July 20, 2015 report,
Dr. Curtis noted that appellant’s right fifth finger continued to improve, but the left index finger
occasionally locked. He diagnosed persistent or recurrent postoperative left index trigger finger
and performed an injection. On August 10, 2015 Dr. Curtis noted appellant’s recurrent
postsurgical left index trigger finger resolved after the last injection. He noted that she worked at
the employing establishment and was diagnosed with carpal tunnel syndrome and trigger fingers
and opined that these conditions were work related.
In a decision dated October 2, 2015, OWCP denied modification of its June 22, 2015
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident, or exposure caused an
injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton,
40 ECAB 1143 (1989).

3

or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is not disputed that appellant’s work duties as a retail sales clerk included repetitively
sorting letters, pushing the stamp collection from the safe, pushing and pulling displays, keying,
lifting boxes, and pushing wire racks. It is also not disputed that she was diagnosed with a
bilateral carpal tunnel syndrome, left index trigger finger, left thumb trigger finger, right ring
trigger finger, right little finger trigger, and right trigger thumb. However, the Board finds that
appellant has not submitted sufficient medical evidence to establish that her diagnosed conditions
are causally related to specific employment factors. On May 18, 2015 OWCP advised her of the
type of medical evidence needed to establish her claim. However, appellant has not submitted
sufficient medical evidence to establish that any of these conditions are causally related to
specific employment factors or conditions.
In reports dated October 14 and 22, 1999, Dr. Curtis noted that appellant was a postal
worker who performed repetitive work and experienced progressive hand pain. He diagnosed
trigger fingers and carpal tunnel syndrome and opined that these conditions were work related.
Dr. Curtis indicated that a common cause of carpal tunnel syndrome and trigger fingers was
repetitive us of the hands. In a report dated November 4, 1999, he indicated that appellant
worked at a repetitive stress job that was known to aggravate or cause carpal tunnel and opined
that these conditions were directly related to her work. The Board finds that, although Dr. Curtis
supported causal relationship, he did not provide medical rationale explaining the basis of his
conclusory opinion regarding the causal relationship between her trigger fingers and carpal
tunnel syndrome and the factors of employment.5 For example, Dr. Curtis did not explain the
process in which performing repetitive work duties would have caused the diagnosed condition
and or why such condition would not be due to any nonwork factors. Therefore, these reports
are insufficient to meet appellant’s burden of proof.

4

Solomon Polen, 51 ECAB 341 (2000).

5

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

4

On August 10, 2015 Dr. Curtis diagnosed with carpal tunnel syndrome and trigger
fingers. He opined that these conditions were work related. However, Dr. Curtis again failed to
provide a rationalized opinion regarding the causal relationship between appellant’s left knee
injury and the factors of employment believed to have caused or contributed to such condition.6
Operative reports from Dr. Curtis dated December 18, 1995 to February 3, 2014 noted
that appellant underwent a carpal tunnel release and several trigger finger release surgeries.
Dr. Curtis diagnosed right trigger thumb, right carpal tunnel syndrome, left lock trigger thumb,
and right ring finger trigger finger. In reports dated January 13, 2014 to February 27, 2015, he
diagnosed right ring trigger finger, left index trigger finger, and classic triggering in the right
little finger. Similarly, in reports dated March 16 to July 20, 2015, Dr. Curtis noted that
appellant was status post left index and right fifth finger releases and diagnosed persistent or
recurrent postoperative left index trigger finger. However, as noted above, these reports are
insufficient to establish the claim as he did not specifically address whether her employment
activities had caused or aggravated a diagnosed medical condition.7
An attending physician’s report from Dr. Curtis dated April 27, 2015 noted findings of
tenderness over the A1 pulley locked in extension. He diagnosed bilateral hand pain and
indicated that appellant’s condition was not caused or aggravated by an employment activity.
This report is insufficient to establish the claim as it indicates that her condition is not due to
employment activity.
On appeal appellant asserted that OWCP had improperly denied her claim and she
believed that she had submitted sufficient evidence to establish carpal tunnel syndrome and
trigger fingers as a result of performing repetitive duties at work. As found above, however, the
medical evidence failed to establish that her diagnosed conditions were causally related to her
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

